internal_revenue_service department ofths treasury significant index no washington dc g9oo1l07l person to contact telephone number refer reply to t ep ra t3 date meron uec a me legend state a i plan x board b group c employees payroll authorization form p this is in response to october as amended and supplemented by submissions of june and the pick up under sec_414 code of certain employee contributions to purchase optional service_credit including service_credit attributable to amounts previously withdrawn from plan x a ruling_request dated date date concerning plan x of the internal revenue and october the following facts and representations have been submitted plan x is a multiple employer cost-sharing defined_benefit_plan qualified under sec_40l1 a administered by board b for the benefit of group c employees the members of board b are appointed by the governor of state a and serve staggered five-year terms the governing provisions of of the code plan x is page board b and plan x are statutorily promulgated by the state a legislature the plan documents that relate to plan x are the relevant sections of the state a code annotated and the relevant provisions of the administrative rules of state a group c employees include any employee of state a its university system or any of the colleges schools components or units of the university system a contracting employer eligible to participate under a contract between board b and the contracting employer and employees for whom participation is optional but irrevocable all as further delineated under applicable provisions of the state a code annotated and the relevant provisions of the administrative rules of state a long as the employee is employed in contributions or service on account under plan x a plan x covered job or has an employee is regarded as certain categories of a participant as any employee of under conditions specified in plan x for example a member may elect to purchase credit for a participant may elect to purchase certain optional service_credit including service_credit attributable to amounts previously withdrawn from plan x time spent in the military other state a public service previous employment with the employer federal employment time covered under the state a teachers’ retirement_system and other public retirement systems plan x has been amended per section of the state a code annotated to provide group c employees with the option of electing to have their respective employers pick up these optional service_credit contributions under sec_414 being made through payroll deduction of the code when the contributions are to be signed by the plan xx payroll authorization form p attached will be used to of the above-referenced payroll deduction effect the pick up contributions this form which is participant and his employer states that the employee authorizes the deduction from salary for pick-up purposes and understands that this authorization is binding and irrevocable the number of months during which the deductions will be made amount of the deductions and the specific kind of service being purchased are designated on this form the employee will agree in payroll authorization form p that with respect to the specified type of service_credit being funded payment from the employer and not directly from the employee the employee is thus precluded from revoking the pick-up election by making payments directly to plan x payroll authorization form p and plan x also provide that the contributions are being picked up by the employer and paid directly to plan x and that the employee does not have the option of receiving the amounts directly plan x provides that the contributions are paid from the same source as is used to pay compensation to the employee plan x will only accept the dollar page no employer resolution is required to implement the pick up the employee elects an irrevocable payroll deduction the employer must pick up if the effective date of the employer pick up is the date on which the employee contribution is first deducted from the employee’s compensation but in no event earlier than after completion of all steps required to be taken by the employer and employee with respect to payroll authorization form p the pick up does not apply to any contribution made before the effective date or to any contribution that relates to compensation earned for services before the effective date it is represented that the picked-up contributions described herein are exclusively for the purpose of purchasing service_credit attributable to amounts previously withdrawn from plan x as well as other optional service_credit available under plan xx the picked-up contributions are made only on behalf of current employees who are active participants in plan x and for whom plan x is being maintained by the employer making the contributions based on the facts and representations above you request the following rulings the above described employee contributions which are be picked up pursuant to plan x section of the state to a code annotated and paid to plan x by the employers of group c employees on their behalf although designated as employee contributions under state law will be treated as employer contributions for federal_income_tax purposes under sec_414 of the code the picked-up contributions will not be treated as annual_additions for purposes of sec_415 of the code sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to plan described in sec_401 established by a state government or by the employing unit a political_subdivision thereof and are picked up a the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 h ruling employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are of the code is specified in revenue in that revenue_ruling the 1977_2_cb_358 page distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions of the code the issue of whether contributions have been picked up by an c b of the code is and revenue these revenue rulings established employer within the meaning of sec_414 addressed in revrul_81_35 c b ruling that the following two criteria must be met must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the is immaterial for purposes of the pension_plan furthermore it applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both the employer revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to the date of the last governmental action necessary to effect the employer pick up a qualified_plan prior to the required with respect to the pick up of the employee contributions to purchase the optional service_credit described herein and further plan x satisfies the criteria set forth in specified in plan x revrul_81_35 and revrul_81_36 by providing that the employers will make the contributions on behalf of the employees in lieu of contributions by the employees and that no employee will have the option of receiving the contributions directly instead of having them contributed to plan x payroll authorization form p is irrevocable and also provides that the contributions are being picked up by the employer and paid directly to plan x and that the employee does not have the option of receiving the amounts directly the effective date of the pick up deducted from the employee’s compensation but in no event earlier than after completion of all steps required to be taken by the employer and the employee with respect to payroll authorization form p before the effective date is the date on which the employee contribution is first the pick up does not apply to any contribution made ff page accordingly assuming the proposed pick ups are implemented is concluded with respect to the first ruling as proposed it request that the above-described optional employee contributions which are to section of the state a code annotated and paid to plan x by the employers of group c employees on their behalf although designated as employee contributions under state law will be treated as employer contributions for federal_income_tax purposes under sec_414 h be picked up pursuant to plan x of the code with respect to the second ruling_request sec_1 of the income_tax regulations provides that where a d defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of sec_415 of the code sec_1 d further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in sec_415 contributions that are picked up by the employer pursuant to sec_414 are treated as employer contributions and such a separate defined_contribution_plan for purposes of sec_415 accordingly with respect to the second ruling_request it contributions will not be treated as annual_additions for purposes of sec_415 is concluded that the picked-up are not annual_additions to of the code employee of the code as in accordance with revrul_87_10 this ruling does not apply to any contribution before the later of the effective date of the relevant statute the date the pick-up election is executed or the date it is put into effect this ruling is based on the assumption that plan x will be qualified under sec_401 proposed contributions and distributions of the code at the time of the no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act amounts in question are being paid pursuant to reduction agreement within the meaning of sec_3121 v b of the code no opinion is expressed as to whether the a salary further this ruling is not a ruling with respect to the tax effects of the pick up for the tax effects that follow from this ruling to apply to employees of be implemented in the manner described herein the a particular employer the pick-up arrangement must on group c employees however in order page this ruling is directed only to the taxpayer who requested it sec_6110 used or cited by others as precedent of the code provides that it may not be a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney submitted with the ruling_request sincerely yours frances wv moar frances v employee_plans technical group tax exempt and government entities sloan manager division attachment payroll authorization form p enclosures deleted copy of letter_ruling form_437
